NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/21/2021 and 07/28/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Relevant Prior Art
The following references have been determined as the most relevant prior art with respect to the instant Application. 

Takano (US Patent 9,614,596 B2)
Takano teaches a method for receiving control information and data by a user equipment (UE) in a wireless communication system supporting beamforming [Takano col. 7, ll. 40-53 (Fig. 5): transmission beams 50A and 50B are used for transmitting a subframe having PDCCH (i.e. control information) and PDSCH (i.e. data); col. 9, ll. 59-60 (Fig. 8): eNodeB 11 (i.e. base station) used for transmitting beam to form virtual pico cell], the method comprising: 
receiving, from the base station, downlink control information on a downlink control channel [Takano col. 7, ll. 40-53 (Fig. 5): transmission beam 50A (i.e. first transmission beam) serving user equipment (UE) 21A (see Fig. 8) transmits PDCCH (i.e. control information in DL control channel)]; and 
receiving, from the base station, data corresponding to the downlink control information [Takano col. 13, ll. 58-65: the control signal includes a control signal used to transmit information regarding downlink assignment].
However, while Takano discloses data is received by the UE using a second beam which is identical or similar to a first beam used for receiving the control information [Takano col. 7, ll. 40-53], there is no disclosure, either explicit or implicit, of receiving, from a base station, information indicating a threshold, wherein beam selection is based on a time interval between reception of the downlink control information and the data being less than a threshold.

Li et al. (US 2013/0286960) 
Li teaches a method for receiving control information and data by a user equipment (UE) in a wireless communication system supporting beamforming [Li ¶ 0218: transmission of PDCCH and PDSCH using beamforming], the method comprising: 
receiving, by the base station, downlink control information on a downlink control channel using a first beam [Li ¶ 0218: Base Station 102 transmits PDCCH (i.e. control information on DL control channel) on, e.g., beam 1 (first transmission beam)]; and 
receiving, by the base station, data corresponding to the downlink control information [Li ¶ 0163: UE 116 may decode PDCCH to determine whether data is scheduled], on a downlink data channel, using a second beam that is identical or similar to a first beam [Li ¶ 0218: BS 102 may transmit PDSCH (data on DL data channel) to UE 116 on same beam as PDCCH], 
However, while Li discloses data is received by the UE using a second beam which is identical or similar to a first beam used for receiving the downlink control information [Li ¶ 0218], there is no disclosure, either explicit or implicit, of receiving, from a base station, information indicating a threshold, wherein beam selection is based on a time interval between reception of the downlink control information and the data being less than a threshold.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claim 1, the limitations “receiving, from a base station, information indicating a threshold” and “receiving…data corresponding to the downlink control information, on a data channel using a second beam that is identical or similar to the first beam, if a time difference between reception of the downlink control information and the data is less than the threshold” in combination with the remaining limitations of the claim is not found in the prior art, therefore, claim 1 is allowed.  Claims 5, 9, and 13 recite similar limitations as those of claim 1, therefore, claims 5, 9, and 13 are allowed for similar reasons as stated above.  Claims 2-4, 6-8, 10-12, and 14-16 depend on an allowed base claim, therefore, claims 2-4, 6-8, 10-12, and 14-16 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728. The examiner can normally be reached Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P COX/Primary Examiner, Art Unit 2474